By the Court.

Warner, J.
delivering the opinion.
[1.] The only question presented by the record in this case, is, whether seven years possession, under color of title of lands, tenements, or hereditaments in this State, will entitle the party, having such possession, to maintain an action of Ejectment, against one, who has entered upon the premises in dispute, after the expiration of said seven years, claiming to hold the same, under a regular, and perfect chain of title, from the State to himself. The decision of this question must depend upon the construction to be given to the Act of 1767. Prince’s Dig. 573. That Act purports to be “ An Act for limitation of actions, and for avoiding suits in law.” For quieting of men’s estates, and for avoiding suits, it is declared by the first section of the Act, “That all suits of formedon in descender, formedon in remainder, and formedon in reverter, of any lands, tenements, or hereditaments, or any other writ, suit, or action whatsoever, at any time hereafter to be sued or brought, by occasion, or means of any title, or cause, heretofore accrued, happened, or fallen, or which may hereafter descend, happen or fall, shall be sued and taken within seven years, next after the passing of this Act, or after the title and cause of action, shall, or may descend or accrue to the same, and at no time aftir the said seven years; and that no person or persons, that now hath, or have, or which hereafter may have any right or tille of entry, into any lands, tenements or hereditaments, shall at any time hereafter, make any entry, but within seven years next after the passing of this Act, or after his or their right, or title, shall, or may descend or accrue to the same, and in default thereof, such persons, so not entering, and their heirs, shall be utterly excluded, and disabled from such entry, after to be mo.de.”
The third section of the Act provides, that not only those who have failed to prosecute their suits, within the time limited by the Act, but also all manner of persons whatever, that shall at any time claim under such person or persons, who may have lost, or who may hereafter lose their right, by neglecting to sue, and prose*269eute their claim within the time’limited, shall be in like manner barred, as those under whom they claim, and that this Act, and such clause, or clauses herein, as relates to the matters aforesaid, may be given in evidence to a jury, upon the trial of any claim, matter, or right, to any land, or tenements in question, between party and party, and that the Judges upon all such trials, shall allow the same to be given in evidence, so far as concerns the said matter in difference.
The plaintiffin error insists, that although the plaintiff below might have maintained his action of Ejectment on his prior possession, as against one having ^subsequent possession of the premises, he cannot maintain it against one who has the possession under 'a regular chain of title. Mr. Angel states the rule to be, that “ It is unquestionable where land has been held, under a claim to the fee, for the time prescribed by the Statute, and an entry is made by the party who has the written title, such party may be dispossessed by an Ejectment brought by him who has so held and claimed.” Angel on Limitations, 398. Adams on Ejectment, 76, 77. Jackson vs. Oltz, 8 Wend. Rep. 440. But we think our Statute must control this question, in favor of the plaintiff, in the Court below. He is shown to have been in possession of the land, either by himself, or by tenants, for more than seven years, under color of title, before the entry of the defendant thereon. Under the Statute, the party having the right or title to the land, must bring his action within seven years', after the accrual of his cause of action, and at no time thereafter, and if he fails to bring such action, or enter upon the land within seven years, the Statute declares in the most peremptory manner, that he and his heirs shall be utterly excluded, and disabled from such entry, after to be made. After the title of the plaintiff became perfect, by his adverse possession, under the Statute, the defendant entered upon the land, and now claims to hold it, under his paper title, as against that statutory title. To allow such an entry by the defendant to prevail against the plaintiff’s title, acquired under the Statute, would be, in our judgment, a virtual repeal of the Statute. The defendant’s right of entry, upon the land, was as effectually bound, as his right of action would have been, had he instituted it against the plaintiff to recover the possession of the premises. The Statute not only bars the right of action, when there has been adverse possession, under claim of right for seven years, *270but after that period, it as imperatively bars the right of entry, also, for the purpose of quieting men’s estates, and for avoiding suits in law. The Court below, in reversing its judgment, and granting a new trial, has offered the highest evidence of its desire to maintain the integrity of the Statute, and to carry into effect the legislative will, and to make the Statute what it was intended to be, a Statute of repose.
Let the judgment of the Court below, be affirmed.